internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si 7-plr-114854-99 date date legend taxpayer spouse son daughter company partnership a b c d e llc state plr-114854-99 f g h i j dear sir in a letter dated date you requested rulings concerning the application of the qualified_payment requirement of sec_2701 of the internal_revenue_code this letter responds to your request the information submitted and the representations made are summarized as follows prior to a taxpayer spouse son and daughter were the limited partners of the partnership company which is wholly-owned by taxpayer was the sole general_partner the partnership interests of the partnership were owned as follows company taxpayer spouse son daughter b percent c percent d percent e percent e percent on a as a part of a spin-off reorganization the partnership transferred its interests into the llc and other entities the members of the partnership deemed the various entities necessary to facilitate financing the llc was formed for the primary purpose of engaging in all aspects of real_estate ownership development and management the ownership percentages of the members of the llc taxpayer spouse son daughter and company are identical to their ownership percentages in the partnership article sec_1 of the operating_agreement provides that the llc will be perpetual unless otherwise stated in the articles or until the llc dissolves and its affairs are wound up in accordance with the state limited_liability_company act or the operating_agreement article sec_2 of the operating_agreement provides that preferred members are entitled to annual preferred distributions as described in sec_5 and preferred members are entitled to a preference in liquidation as described in plr-114854-99 sec_9_2 it is the intention of the llc and the members that preferred members receive qualified payments as described in sec_2701 and d a of the internal_revenue_code_of_1986 as amended and similar successor provisions article sec_3_1 of the operating_agreement provides in part that except as otherwise provided for in the operating_agreement the property affairs and business of the llc are to be managed in all respects by the manager or if more than one the managers the managers may fully and completely exercise all the powers of the llc whether derived from law the articles this operating_agreement or otherwise when this operating_agreement requires the llc to take any_action the manager s are to take the required action the members are to act only as members and the members are to have no management power nor are they to act as managers unless explicitly authorized by a majority of the managers if more than one manager is acting then all actions are to require a majority vote of the managers but following a vote or consent each manager is to be able to implement the action each manager has the power on behalf of the llc to do all things necessary and convenient to carry out the business and affairs of the llc at the llc’s expense article sec_3_2 of the operating_agreement provides that the initial manager is to be the company the company is to serve as manager until removed by a f percent vote or is unable or unwilling to serve as manager thereafter the manager s and the number of manager s of the llc will be determined from time to time by a majority vote of the members son is to serve as interim manager until a majority of the members elect a new manager a manager is to hold office for the term elected until a successor is elected and qualified or until death resignation or removal the managers are to be elected on an annual basis however if an election does not take place then existing manager s at that time are to remain as manager s until an election for new manager s occurs if ever article sec_3_4 of the operating_agreement provides that no member other than a manager has the authority or power to act for or on behalf of the llc to do any act that would be binding on the llc or incur any expenditures on behalf of the llc article sec_5 of the operating_agreement provides that except as provided in article the internal_revenue_code_of_1986 as amended or the operating_agreement the llc’s net profits net losses and other items of income gain loss deduction and credit are to be allocated among the members in accordance with each member’s sharing ratio under sec_5 of article of the operating_agreement the manager is required to distribute to each preferred member on each g an amount equal to h percent of each preferred member’s initial value sec_5 provides that in the event the manager fails to make the full required_distribution on a timely annual basis to preferred members required by sec_5 then the manager is to increase the plr-114854-99 required_distribution to the extent the required_distribution was not paid at an annual rate of h percent of all undistributed required distributions additional required distributions the additional required distributions are to be computed and compounded annually partial years are to be prorated sec_5 of article of the operating_agreement provides that in the event any required_distribution or additional required_distribution is not made within i years of g of the year to which the required_distribution relates the manager shall pursue one or more of the following before the expiration of the i year grace period provided by sec_2701 a the manager shall sell assets or b the manager shall borrow money upon the fulfillment of a or b above the manager shall then make the required_distribution and additional required_distribution described in addition in such circumstances the preferred member may remove the manager and in addition or as an alternative solely at the election of the preferred member the preferred member may convert its preferred member’s membership interest to a membership interest which is not that of a preferred member the failure to make a required_distribution for i years may result in a gift or an adjustment of value for a preferred member’s interest such events are subject_to partial relief from double transfer taxation and phantom asset taxation under sec_2701 and sec_2701 preferred members and the manager should consult with tax advisors familiar with these provisions if payments are not made on a timely basis sec_5 of the operating_agreement provides that in the event company refinances or sells real_estate which it owns and in order to assure the preferred members of their future required distributions in the event that the manager determines that a distribution or part or all of the proceeds of such refinancing or sale is in the members best interest the manager may elect to make all or any portion of the required distributions to preferred members described in sec_5 before the time set for such distribution provided that said prepayment to preferred members does not exceed a period of j year determined from the date of payment in such event the manager is to decrease the amount of the distribution by discounting the distribution prorata based on a day year to yield a distribution equal to the annual rate of h you requested a ruling that the prepayment of the annual distribution payments constitutes a qualified_payment under sec_2701 and sec_25_2701-2 of the special valuation rules sec_2701 provides that solely for purposes of determining whether a transfer of an interest in a corporation or partnership to or for the benefit of a member_of_the_transferor's_family is a gift and the value of the transfer the value of any right - a that is described in sec_2701 or b and plr-114854-99 b that is with respect to any applicable_retained_interest that is held by the transferor or an applicable_family_member immediately_after_the_transfer is determined under sec_2701 sec_2701 does not apply to the transfer of any interest for which market quotations are readily available as of the date of transfer on an established_securities_market sec_2701 provides that the value of any right described in sec_2701 other than a distribution_right which consists of a right to receive a qualified_payment shall be treated as being zero sec_2701 provides that in the case of a transfer described in sec_2701 of a junior_equity_interest in a corporation or partnership such interest shall in no event be valued at an amount less than the value which would be determined if the total value of all of the junior equity interests in the entity were equal to percent of the sum of -- i the total value of all of the equity interests in such entity plus ii the total amount of indebtedness of such entity to the transferor or an applicable_family_member sec_2701 provides that the term junior_equity_interest means common_stock or in the case of a partnership any partnership_interest under which the rights as to income and capital or to the extent provided in regulations the rights as to either income or capital are junior to the rights of all other classes of equity interests sec_2701 provides that the term equity_interest means stock or any interest as a partner as the case may be sec_2701 provides that the term applicable_retained_interest means any interest in an entity with respect to which there is -- a a distribution_right but only if immediately before the transfer described in sec_2701 the transferor and applicable family members hold after application of sec_2701 control of the entity or b a liquidation_put_call_or_conversion_right sec_2701 provides that in the case of a partnership the term control means -- partnership or i the holding of at least percent of the capital or profits interests in the plr-114854-99 partner ii in the case of a limited_partnership the holding of any interest as a general sec_2701 provides that for purposes of sec_2701 the term applicable_family_member includes any lineal descendant of any parent of the transferor or the transferor's spouse sec_2701 provides that the term distribution_right means i a right to distributions from a corporation with respect to its stock and ii a right to distributions from a partnership with respect to a partner's_interest_in_the_partnership sec_2701 provides that the term distribution_right does not include i a right to distributions with respect to any interest that is junior to the rights of the transferred interest ii any liquidation_put_call_or_conversion_right or iii any right to receive any guaranteed_payment described in sec_707 of a fixed amount sec_2701 provides that the term qualified_payment means any dividend payable on a periodic basis under any cumulative preferred_stock or a comparable payment under any partnership_interest to the extent that such dividend or comparable payment is determined at a fixed rate sec_2701 generally provides rules applicable to the transfer_tax treatment of cumulative but unpaid distributions sec_2701 provides that the term member_of_the_family means with respect to any transferor a the transferor's spouse b a lineal descendant of the transferor or the transferor's spouse and c the spouse of any such descendant sec_2701 provides that the term applicable_family_member means with respect to any transferor a the transferor's spouse b an ancestor of the transferor or the transferor's spouse and c the spouse of any such ancestor sec_2701 provides that under regulations prescribed by the secretary if there is any subsequent transfer or inclusion in the gross_estate of any applicable_retained_interest which was valued under the rules of sec_2701 appropriate adjustments will be made for purposes of chapter or to reflect the increase in the amount of any prior taxable gift made by the transferor or decedent by reason of such valuation or to reflect the application of sec_2701 sec_25_2701-1 provides in relevant part that except as provided in sec_25_2701-1 for purposes of sec_2701 transfer includes a contribution to the capital of a new or existing entity or a redemption recapitalization or other change in the capital structure of an entity a capital structure transaction if the transferor or an plr-114854-99 applicable_family_member receives an applicable_retained_interest in the capital structure transaction sec_25_2701-1 provides that for purposes of sec_2701 a transfer does not include a capital structure transaction if the transferor each applicable_family_member and each member_of_the_transferor's_family holds substantially the same interest after the transaction as that individual held before the transaction sec_25_2701-1 provides in relevant part that sec_2701 does not apply if the retained_interest is of the same class of equity as the transferred interest or if the retained_interest is of a class that is proportional to the class of the transferred interest a class is the same class as is or is proportional to the class of the transferred interest if the rights are identical or proportional to the rights of the transferred interest except for non-lapsing differences in voting rights or for a partnership non-lapsing differences with respect to management and limitations on liability for purposes of sec_25_2701-1 non-lapsing provisions necessary to comply with partnership allocation requirements of the code eg sec_704 are non- lapsing differences with respect to limitations on liability an interest in a partnership is not an interest in the same class as the transferred interest if the transferor or applicable family members have the right to alter the liability of the transferee sec_25_2701-1 provides that a member_of_the_family is with respect to any transferor i the transferor's spouse ii any lineal descendant of the transferor or the transferor's spouse and iii the spouse of any such lineal descendant sec_25_2701-1 provides that an applicable_family_member is with respect to any transferor i the transferor's spouse ii any ancestor of the transferor or the transferor's spouse and iii the spouse of any such ancestor sec_25_2701-2 provides that any extraordinary_payment_right is valued at zero sec_25_2701-2 provides that any distribution_right in a controlled_entity is valued at zero unless it is a qualified_payment_right sec_25_2701-2 provides that an applicable_retained_interest is any equity_interest in a corporation or partnership with respect to which there is either i an extraordinary_payment_right or ii in the case of a controlled_entity a distribution_right sec_25_2701-2 provides that a distribution_right is the right to receive distributions with respect to an equity_interest a distribution_right does not include i any right to receive distributions with respect to an interest that is of the same class as or a class that is subordinate to the transferred interest ii any extraordinary_payment_right or iii any right described in sec_25_2701-2 plr-114854-99 sec_25_2701-2 provides that mandatory payment rights liquidation participation rights rights to guaranteed payments of a fixed amount under sec_707 and non-lapsing conversion rights are neither extraordinary payment rights nor distribution rights sec_25_2701-2 provides that for purposes of sec_2701 a controlled_entity is a corporation or partnership controlled immediately before a transfer by the transferor applicable family members and any lineal_descendants of the parents of the transferor or the transferor's spouse sec_25_2701-2 provides in relevant part that in the case of any partnership control means the holding of at least percent of either the capital interest or the profits interest in the partnership in addition in the case of a limited_partnership control means the holding of any equity_interest as a general_partner sec_25_2701-5 states that sec_25_2701-5 provides rules under which an individual the initial transferor making a transfer subject_to sec_2701 the initial transfer is entitled to reduce his or her taxable_gifts or adjusted_taxable_gifts the reduction the amount of the reduction is determined under sec_25_2701-5 based on the information submitted and the representations made we conclude that the prepayment of the annual distribution payments is a cumulative distribution payable on a periodic basis determined at a fixed rate accordingly the prepayment of the annual distribution payments constitutes qualified_payment under sec_2701 and sec_25_2701-2 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries
